EXHIBIT 99.1 ANNUAL INFORMATION FORM FOR THE FINANCIAL YEAR ENDED DECEMBER 31, 2011 DATE:MARCH 30, 2012 TABLEOFCONTENTS PAGE Table of Contents i Preliminary Notes i Glossary of Mining Terms vii Item 1: Corporate Structure 1 Item 2: General Development of the Business 3 Item 3: Narrative Description of the Business 12 Item 4: Dividends 88 Item 5: Description of Capital Structure 89 Item 6: Market for Securities 92 Item 7: Escrowed Securities 93 Item 8: Directors and Officers 94 Item 9: Promoters Item 10: Legal Proceedings and Regulatory Actions Item 11: Interest of Management and Others in Material Transactions Item 12: Transfer Agents and Registrars Item 13: Material Contracts Item 14: Interest of Experts Item 15: Additional Information PRELIMINARY NOTES In this Annual Information Form (“Annual Information Form” or “AIF”), the terms “Company” or “Mercator” refer to Mercator Minerals Ltd. and all of its subsidiaries together unless the context otherwise clearly requires. Forward Looking Statements This Annual Information Form and the documents incorporated by reference into this AIF include certain forward-looking information within the meaning of Canadian securities legislation and certain statements that may be deemed forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995.This information and these statements, referred to herein as "forward-looking statements", are not historical facts, and are made as of the date of this AIF. These statements relate to among other things, analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management.All statements in this AIF, other than statements of historical facts, that address, among other things, future production, resource and reserve potential, exploration drilling, exploitation activities and events or developments that the Company forecasts, intends or expects are forward-looking statements. Statements concerning mineral reserves and resource estimates may also be deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that will be encountered if a property is developed.The words “expect,” “anticipate,” “estimate,” “may,” “will,” “should,” “intend,” “believe,” “target,” “budget,” “plan,” “projection” and similar expressions are intended to identify forward-looking statements. Although Mercator believes the expectations expressed in such forward-looking statements are based on reasonable assumptions, such statements are not guarantees of future performance and actual results or developments may differ materially from those in the forward-looking statements. Factors that could cause actual results to differ materially from those in forward-looking statements include, but are not limited to, market prices, exploitation and exploration successes, continued availability of capital and financing and general economic, market or business conditions. Investors are cautioned that any such statements are not guarantees of future performance and, that actual results or developments may differ materially from those projected in the forward-looking statements.For details regarding certain risks and uncertainties, please refer to “Risk Factors” on pages 70 to 88. It is important to note that: (1) unless otherwise indicated, forward-looking statements indicate the Company’s expectations as at March 30, 2012 (2) the Company’s actual results may differ materially from the Company’s expectations if known and unknown risks or uncertainties affect the Company’s business, or if estimates or assumptions prove inaccurate; (3) the Company cannot guarantee that any forward-looking statement will materialize and, accordingly, you are cautioned not to place undue reliance on these forward-looking statements; and (4) except as required by applicable securities legislation, the Company disclaims any intention and assume no obligation to update or revise any forward-looking statement even if new information becomes available, as a result of future events or for any other reason. In making the forward-looking statements in this AIF, the Company has applied several material assumptions, including but not limited to, the assumption that: (1) market fundamentals will result in sustained copper and molybdenum demand and prices; (2) with the commissioning and operation of the first stage of the Mineral Park concentrator mill facilityin 2009, the Company commenced processing all ore grade material through theconcentrator mill facility, and ceased placing new ore on the leach pads, (the Company has been placing waste grade materials on the leach dumps,, so that the leaching operation at Mineral Park consists of leaching the leach dumps only, and resulting in cathode copper production continuing from the leaching of the leach dumps only), the current copper leach operations at Mineral Park remain viable operationally and economically; (3) the current milling operations at Mineral Park will continue to be viable operationally and economically; and (4) any additional financing needed will be available on reasonable terms.Other risks and assumptions are discussed throughout this AIF and, in particular, in “Risks Factors” pages 70 to 88. ii Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors that could cause actual events or results to differ from those expressed or implied by the forward-looking statements.Additional factors that could cause actual results to differ materially from those expressed or implied by such forward-looking statements include, without limitation: (1) weak commodity prices and general metal price volatility, which in the past have fluctuated widely and which could affect the profitability of the Company’s operations and financial condition; (2) the state of the global economy and economic and political events, including the deterioration of the global capital markets, affecting metal supply and demand and economic and political events affecting metal supply and demand; (3) risks related to recent market events and conditions including the Company’s access to credit and capital;(4) securing, maintaining and the nature of regulatory permits and approvals and the costs of complying with environmental, health and safety laws and regulations necessary to the Company’s current and anticipated operations; (5) the ongoing availability and cost of operational inputs including expertise, labour, reagents, water, power and equipment; (6) fluctuations in ore grade, operating costs or ore tons milled; (7) geological, technical, mining or processing problems; (8) fluctuations in foreign currency exchange rates, particularly the Canadian dollar/U.S. dollar/Mexican Peso exchange rate (9) the Company’s dependence on third parties for smelting and refining its metals; (10) the advice the Company has received from its consultants and advisors relating to matters such as mineral resource and mineral reserve estimates, metallurgy, permitting and environmental matters is reliable and correct and, in particular, that the models, dilution strategies and mining recovery estimates used to calculate mineral resources and mineral reserves are appropriate and accurate; (11) risks involved in current or future litigation or regulatory proceedings; (12) future changes that may occur in the life-of-mine plan and/or the ultimate pit design; (13) risks related to the Company’s ability to successfully produce copper, molybdenum and silver profitably; (14) uncertainty in the Company’s ability to fund and risks related to the availability of funding the development of its mineral properties or the completion of further development and exploration programs; (15) risks related to differences between US and Canadian practices for reporting resources and reserves; (16) risks related to future drilling results which may not produce reserves and resources that can be mined or processed profitably; (17 ) risks related to the Company’s mineral reserves and mineral resources figures being estimates based on interpretations and assumptions which may result in less mineral production under actual conditions than is currently estimated (18)risks related to the inherently dangerous activity of mining, including conditions or events beyond the Company’s control; (19) risks related to the Company’s development properties being located in Mexico, including political, economic and regulatory instability; (20) risks related to the Company’s land reclamation requirements which may be burdensome; (21) uncertainty regarding future requirements to fund additional reclamation work during the course of the Company’s mining activities; (22) uncertainty relating to the Company’s ability to attract and maintain qualified management to meet the needs of its anticipated growth, and risks relating to its ability to manage growth effectively; (23) risks related to the Company’s mineral properties being subject to prior unregistered agreements, transfers, or claims and other defects in title; (24) risks related to the Company’s history of losses, which may continue in the future; (25) risks related to increased competition that could adversely affect the Company’s ability to attract necessary capital funding or acquire suitable properties for mineral exploration and development in the future; and (26) risks related to the Company’s officers and directors becoming associated with other natural resource companies which may give rise to conflicts of interests. iii This list is not exhaustive of the factors that may affect any of the Company’s forward-looking statements.These factors should be considered carefully, and readers should not place undue reliance on the Company’s forward-looking statements. The Company believes that the expectations reflected in the forward-looking statements, including future-oriented financial information, contained in this AIF and the documents incorporated by reference are reasonable, but no assurance can be given that these expectations will prove to be correct. In addition, although the Company has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, including future-oriented financial information, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended.The Company’s forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made and the Company undertakes no obligation to disclose publicly any future revisions to forward-looking statements, including future-oriented financial information, to reflect events or circumstances after the date of this AIF or to reflect the occurrence of unanticipated events, except as expressly required by law. Additionally, the forward-looking statements, including future-oriented financial information, contained herein are presented solely for the purpose of conveying our reasonable belief of the direction of the Company and may not be appropriate for other purposes. For a more comprehensive review of these and other factors, that may affect the Company’s actual results, performance, achievements or financial position, please refer to the “Risks Factors” section elsewhere in this AIF and in the documents incorporated and deemed to be incorporated herein. Incorporation by Reference of Financial Statements and Certain Technical Reports Incorporated by reference into this AIF are the audited consolidated financial statements together with the auditor’s report thereon and Management Discussion and Analysis for the Company for the fiscal years ended December 31, 2011 and December 31, 2010. The financial statements and Management Discussion and Analysis are available for review on the SEDAR website located at www.sedar.com.All financial information in this Annual Information Form for periods before January 1, 2010 is reported in accordance with Canadian Generally Accepted Accounting Principles.Financial information in this AIF for periods commencing on or after January 1, 2010 is reported in accordance with International Financial Reporting Standards. Other documents incorporated by reference in this AIF include (1) the December 2006 Report (as hereinafter defined) in support of the preliminary feasibility work completed and the updated plan to expand production and that supports the disclosure of resources and reserves at the Mineral Park Mine, as filed by the Company, (2) the El Pilar Feasibility Study (as hereinafter defined) which indicated positive economics for the development of a low cost open pit, heap leach copper mine with an SX-EW plant in support of the securing of project financing, permitting, planning and construction of a copper mining operation and the disclosure of resources and reserves at the El Pilar copper project located in the Cananea copper trend of Sonora, Mexico (“El Pilar”), as filed by the Company, and (3) the PEA Report (as hereinafter defined) on the El Creston molybdenum project as filed by the Company’s wholly owned subsidiary, Creston Moly Corp. (as described below under Item 2: General Development of the Business – Three Year History), copies of which are available on request from the offices of Mercator or on the SEDAR web site (www.sedar.com). iv Currency All dollar amounts in this AIF are expressed in U.S. dollars unless otherwise indicated.The Company’s quarterly and annual consolidated financial statements are presented in U.S. dollars. Technical Disclosure As required by National Instrument 43-101 – Standards of Disclosure for Mineral Projects of the Canadian Securities Administration (“NI 43-101”), Mercator has filed technical reports detailing the technical information related to its mineral interests discussed herein.Mercator has prepared the technical information in this Annual Information Form (“Technical Information”) based on information contained in the technical reports, news releases, material change reports and financial statements and quarterly and annual consolidated financial statements and management discussion and analysis (collectively the “Disclosure Documents”) available under Mercator’s or the Stingray Copper Inc. or the Creston Moly Corp. company profile (as described below under Item 2: General Development of the Business – Three Year History) on SEDAR at www.sedar.com.Some of the information contained in this AIF has been updated for events occurring subsequent to the date of the technical reports.Specifically, the December 2006 Report (as hereinafter defined) is updated by operational developments at the Mineral Park Mine, which are summarized below under the heading “General Development of the Business – Three Year History”.Technical Information contained in each Disclosure Document was prepared by or under the supervision of a qualified person (a “Qualified Person”) as defined in NI 43-101.Readers are encouraged to review the full text of the Disclosure Documents which qualifies the Technical Information. Readers are advised that Mineral Resources that are not Mineral Reserves do not have demonstrated economic viability. The Disclosure Documents are each intended to be read as a whole and sections should not be read or relied upon out of context. The Technical Information is subject to the assumptions and qualifications contained in the Disclosure Documents. Gary Simmerman, BSc, Mining Eng. FAusIMM, Mercator’s Vice-President Mineral Park, a Qualified Person as defined by NI 43-101, supervised the preparation of and verified and approved the Technical Information in respect of the Mineral Park Mine contained in this Annual Information Form.Mike Broch, BSc, Geology, Msc, Economic Geology, FAusIMM, the Company’s Vice-President Exploration and Evaluations, a Qualified Person as defined by NI 43-101, supervised the preparation of and verified and approved the Technical Information in respect of the El Pilar project contained in this Annual Information Form.David Visagie, P.Geo, the Company’s Exploration Manager, a Qualified Person as defined by NI 43-101, supervised the preparation of and verified and approved the Technical Information in respect of the El Creston project contained in this Annual Information Form. For readers to fully understand the Technical Information in this AIF they should read each of the various technical reports on the Company’s projects (available on SEDAR at www.sedar.com under the Company’s profile) in their entirety, including all qualifications, assumptions and exclusions that relate to the Technical Information set out in this AIF.Each of the technical reports is intended to be read as a whole, and sections should not be read or relied upon out of context.The Technical Information in each of the technical reports is subject to the assumptions and qualifications contained in the subject technical report. v Notice to U.S. Investors on Canadian Disclosure Standard This AIF, including any documents incorporated by reference herein, has been prepared in accordance with the requirements of securities laws in effect in Canada, which differ from the requirements of United States securities laws.In Canada, an issuer is required to provide technical information with respect to mineralization, including Mineral Reserves and Mineral Resources, if any, on its mineral exploration properties in accordance with Canadian requirements, which differ significantly from the requirements of the SEC applicable to registration statements and reports filed by United States companies pursuant to the U.S. Securities Act or the United States Securities Exchange Act of 1934, as amended (the "U.S. Exchange Act").As such, information contained in this AIF and the documents incorporated by reference herein concerning descriptions of mineralization under Canadian standards may not be comparable to similar information made public by United States companies subject to the reporting and disclosure requirements of the SEC. As noted above, this AIF and the documents incorporated by reference herein include Mineral Resource estimates that have been calculated in accordance with NI 43-101, as required by Canadian securities regulatory authorities.In particular, this AIF and the documents incorporated by reference herein use the terms "Indicated Mineral Resource" and "Inferred Mineral Resource."While these terms are recognized and required by Canadian regulations (under NI 43-101) the SEC does not recognize them.In addition, the documents incorporated by reference in the AIF include disclosure of "contained ounces" of mineralization.Although such disclosure is permitted under Canadian regulations, the SEC only permits issuers to report mineralization as in place tonnage and grade without reference to unit measures. The definitions of Proven and Probable Mineral Reserves used in NI 43-101 differ from the definitions in SEC Industry Guide 7.Under SEC Industry Guide 7 (under U.S. the Exchange Act), as interpreted by the staff of the SEC, mineralization may not be classified as a "reserve" for United States reporting purposes unless the determination has been made that the mineralization could be economically and legally produced or extracted at the time the reserve determination is made.Among other things, all necessary permits would be required to be in hand or issuance imminent in order to classify mineralized material as reserves under the SEC standards. United States investors are cautioned not to assume that any part or all of the mineral deposits identified as an "Indicated Mineral Resource" or "Inferred Mineral Resource" will ever be converted to Mineral Reserves as defined in NI 43-101 or SEC Industry Guide 7.Further, "Inferred Mineral Resources" have a great amount of uncertainty as to their existence and economic and legal feasibility.It cannot be assumed that all or any part of an Inferred Mineral Resource will ever be upgraded to a higher category.Under Canadian securities legislation, estimates of Inferred Mineral Resources may not form the basis of feasibility or pre-feasibility studies, or economic studies, except in rare cases.U.S. investors are cautioned not to assume that part or all of an Inferred Mineral Resource exists, or is economically or legally mineable. In this Annual Information Form, the terms “Company” or “Mercator” refer to Mercator Minerals Ltd. and all of its subsidiaries together unless the context otherwise clearly requires. Certain terms used herein are defined under “Glossary of Mining Terms”. vi GLOSSARY OF MINING TERMS Conversion Factors To Convert From To Multiply By Feet Metres ("m") Metres Feet ("ft") Miles Kilometres ("km") Kilometres Miles Acres Hectares ("ha") Hectares Acres ("ac") Grams Ounces (Troy) ("oz") Grams/Tonnes Ounces (Troy)/Short Ton ("oz/ton") Tonnes (metric) Pounds Tonnes (metric) Short Tons "alteration" means any change in the mineralogical composition of a rock that is brought about by physical or chemical means. “assay” means an analysis to determine the presence, absence, and quantity of one or more metallic components. “breccia” is a geological term referring to a rock made of fragments of one or more rock types that has formed as a result of movement along faults, or the activity of fluids that may carry mineralization. “cathode copper” or “cathode” means electrolytically refined copper that has been deposited on the -cathode of an electrolytic bath of acidified copper sulfate solution. “chalcocite” is a dark gray mineral, essentially Cu2S, that is an important ore of copper. “CIM” is The Canadian Institute of Mining, Metallurgy and Petroleum. “CIM Standards” means the Definition Standards on Mineral Resources and Mineral Reserves adopted by the CIM Council from time to time. “Cu” is the chemical symbol for copper. vii “CuEq” means copper equivalent and is the equivalent quantity or grade of copper estimated by converting the molybdenum quantity or grade (using a Moly Factor) into copper and adding it to the copper quantity or grade. “fault” is a geological term that refers to a fracture or zone of fractures in the earth’s crust along which the rock units on each side of the fracture have moved relative to one another. “feasibility study” as defined by NI 43-101, means a comprehensive study of a mineral deposit in which all geological, engineering, legal, operating, economic, social, environmental and other relevant factors are considered in sufficient detail that it could reasonably serve as the basis for a final decision by a financial institution to finance the development of the deposit for mineral production. “FOB” means free on board. “gpm” means gallons per minute. “g/t” means grams per tonne. “ktons” means thousands of tons. “Ktonnes” means thousands of tonnes. “lbs” means pounds. “leach” is the dissolution of soluble constituents from a rock or ore body by the natural or artificial action of percolating solutions. “LOM” means life of mine. “m” means metres. “MF” means moly factor, the ratio for calculating CuEq. “mineralization” refers to the presence of a mineral of economic interest in a rock. “Mineral Reserve, Probable Mineral Reserve, Proven Mineral Reserve” - THE TERMS “MINERAL RESERVE”, “PROVEN MINERAL RESERVE”, AND “PROBABLE MINERAL RESERVE” USED IN THIS ANNUAL INFORMATION FORM ARE CANADIAN MINING TERMS AS DEFINED IN ACCORDANCE WITH NI 43-101. NI 43- MINERAL RESERVES ARE SUB-DIVIDED IN ORDER OF INCREASING CONFIDENCE INTO PROBABLE MINERAL RESERVES AND PROVEN MINERAL RESERVES. Under the CIM Standards, a “Mineral Reserve” is the economically mineable part of a Measured or Indicated Mineral Resource demonstrated by at least a Preliminary Feasibility Study. This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic viii extraction can be justified. A Mineral Reserve includes diluting materials and allowances for losses that may occur when the material is mined. IN THE UNITED STATES, UNDER THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S INDUSTRY GUIDE 7 STANDARDS (“GUIDE 7”), A MINERAL RESERVE IS DEFINED AS A PART OF A MINERAL DEPOSIT WHICH COULD BE ECONOMICALLY AND LEGALLY EXTRACTED OR PRODUCED AT THE TIME OF THE RESERVE DETERMINATION. Probable Mineral Reserve: Under the CIM Standards, a “Probable Mineral Reserve” is the economically mineable part of an Indicated and, in some circumstances, a Measured Mineral Resource demonstrated by at least a Preliminary Feasibility Study. This study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction is justified. THE DEFINITION FOR “PROBABLE MINERAL RESERVES” UNDER THE CIM STANDARDS DIFFERS FROM THE GUIDE 7 STANDARDS IN THE UNITED STATES, WHERE PROBABLE RESERVES ARE DEFINED AS RESERVES FOR WHICH QUANTITY AND GRADE AND/OR QUALITY ARE COMPUTED FROM INFORMATION SIMILAR TO THAT USED FOR PROVEN RESERVES (UNDER UNITED STATES STANDARDS), BUT THE SITES FOR INSPECTION, SAMPLING AND MEASUREMENT ARE FURTHER APART OR ARE OTHERWISE LESS ADEQUATELY SPACED, AND THE DEGREE OF ASSURANCE, ALTHOUGH LOWER THAN THAT FOR PROVEN RESERVES, IS HIGH ENOUGH TO ASSUME CONTINUITY BETWEEN POINTS OF OBSERVATION. Proven Mineral Reserve: Under the CIM Standards, a “Proven Mineral Reserve” is the economically mineable part of a Measured Mineral Resource demonstrated by at least a Preliminary Feasibility Study. This study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction is justified. THE DEFINITION FOR “PROVEN MINERAL RESERVES” UNDER THE CIM STANDARDS DIFFERS FROM THE GUIDE 7 STANDARDS IN THE UNITED STATES, WHERE PROVEN OR MEASURED RESERVES ARE DEFINED AS RESERVES FOR WHICH (A) QUANTITY IS COMPUTED FROM DIMENSIONS REVEALED IN OUTCROPS, TRENCHES, WORKINGS OR DRILL HOLES; GRADE AND/OR QUALITY ARE COMPUTED FROM THE RESULTS OF DETAILED SAMPLING AND (B) THE SITES FOR INSPECTION, SAMPLING AND MEASUREMENT ARE SPACED SO CLOSELY AND THE GEOLOGIC CHARACTER IS SO WELL DEFINED THAT SIZE, SHAPE, DEPTH AND MINERAL CONTENT OF THE RESERVES ARE WELL ESTABLISHED. “Mineral Resource, Inferred Mineral Resource, Indicated Mineral Resource, Measured Mineral Resource” - THE TERMS “MINERAL RESOURCE”, “INFERRED MINERAL RESOURCE”, “INDICATED MINERAL RESOURCE”, AND “MEASURED MINERAL RESOURCE” USED IN THIS ANNUAL INFORMATION FORM ARE CANADIAN MINING ix TERMS AS DEFINED IN ACCORDANCE WITH NI 43-101, WHICH ADOPTS THE MEANINGS ASCRIBED TO THESE TERMS BY THE CIM STANDARDS. THESE TERMS ARE NOT DEFINED TERMS UNDER GUIDE 7 STANDARDS IN THE UNITED STATES AND MAY NOT GENERALLY BE USED IN DOCUMENTS FILED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION BY US COMPANIES. AS SUCH, INFORMATION CONTAINED IN THIS ANNUAL INFORMATION FORM CONCERNING DESCRIPTIONS OF MINERALIZATION AND RESOURCES MAY NOT BE COMPARABLE TO INFORMATION MADE PUBLIC BY US COMPANIES SUBJECT TO THE REPORTING AND DISCLOSURE REQUIREMENTS OF THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION . Under the CIM Standards, a “Mineral Resource” is a concentration or occurrence of natural, solid, inorganic material, or natural solid or fossilized organic material including base and precious metals, coal and industrial minerals in or on the Earth’s crust in such form and quantity and of such a grade or quality that it has reasonable prospects for economic extraction. The location, quantity, grade, geological characteristics and continuity of a Mineral Resource are known, estimated or interpreted from specific geological evidence and knowledge. Mineral Resources are sub-divided, in order of increasing geological confidence, into Inferred, Indicated and Measured categories. An Inferred Mineral Resource has a lower level of confidence than that applied to an Indicated Mineral Resource. An Indicated Mineral Resource has a higher level of confidence than an Inferred Mineral Resource but has a lower level of confidence than a Measured Mineral Resource.Mineral Resource estimates that include Inferred Mineral Resources are considered too speculative geologically to have economic considerations applied to them that would enable them to be categorized as Mineral Reserves. There is also no certainty that Inferred Mineral Resources will be converted to the Measured Resource and Indicated Resource categories through further drilling, or into Mineral Reserves, once economic considerations are applied. Inferred Mineral Resource: Under CIM Standards, an “Inferred Mineral Resource” is that part of a Mineral Resource for which quantity and grade or quality can be estimated on the basis of geological evidence and limited sampling and reasonably assumed, but not verified, geological and grade continuity. The estimate is based on limited information and sampling gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes. Indicated Mineral Resource: Under CIM Standards, an “Indicated Mineral Resource” is that part of a Mineral Resource for which quantity, grade or quality, densities, shape and physical characteristics can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters, to support mine planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough for geological and grade continuity to be reasonably assumed. x Measured Mineral Resource: Under CIM Standards, a “Measured Mineral Resource” is that part of a Mineral Resource for which quantity, grade or quality, densities, shape and physical characteristics are so well established that they can be estimated with confidence sufficient to allow the appropriate application of technical and economic parameters, to support production planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration, sampling and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough to confirm both geological and grade continuity . “mlbs” means millions of pounds. “Mm3” means million cubic meters. “Mo” is the chemical symbol for molybdenum. “msl” means mean sea level. “open pit” means a surface working pit open to daylight, such as a quarry. “open pit mining” means the process of mining an ore body from the surface in progressively deeper steps.Sufficient waste rock adjacent to the ore body is removed to maintain mining access and to maintain the stability of the resulting pit. “ore” means a natural aggregate of one or more minerals which, at a specified time and place, may be mined and sold at a profit, or from which some part may be profitably separated. “ounce” or “oz” is a unit of weight equal to 31.1 grams. “OxMo” refers to molybdenum content within oxide molybdenum bearing minerals such as ferrimolybdenite. “patented” in respect of a mining claim, means a mining claim for which the U.S. Federal Government has passed its title to the claimant, making it private land. A person may mine and remove minerals from a mining claim without a mineral patent. However, a mineral patent gives the owner exclusive title to the locatable minerals. It also gives the owner title to the surface and other resources. “PLC Automation” means programmable logic controller is a digital computer used for automation of electromechanical processes. “PLS” means pregnant leach solutions. “pyrite” is a yellow iron sulphide mineral, normally of little value. It is sometimes referred to as “fool’s gold”. “Q1”, “Q2”, “Q3, “Q4” means the first, second, third and fourth quarter in the calendar year, respectively. xi “Roaster” means a process plant that oxidizes metal sulfide ores. “ROM” means run-of-mine. “SAG mill” means semi autogenous grind mill. “SCu” means soluble copper. “sedimentary” means a rock formed from cemented or compacted sediments. “strip ratio” is the ratio of waste removed to ore processed. “supergene” is an ore mineral that has been formed by the effects (usually oxidization and secondary sulphide enrichment) of descending ground water. “SX” means solvent extraction. “SX-EW” means solvent extraction-electrowinning. “TCu” means total copper. “ton” means a dry short ton (2,000 pounds). “tonne” means a metric tonne, being 1,000 kilograms (2,205 pounds). “tpd” means tons per day. “unpatented” in respect of a mining claim, means a mining claim that is a particular parcel of Federal land, valuable for a specific mineral deposit or deposits. It is a parcel for which an individual has asserted a right of possession. The right is restricted to the extraction and development of a mineral deposit. The rights granted by a mining claim are valid against a challenge by the United States and other claimants only after the discovery of a valuable mineral deposit. xii ITEM 1:CORPORATE STRUCTURE Name and Incorporation The Company was incorporated in the Province of British Columbia under the name “Sultana Resources Corporation” by registration of its Memorandum and Articles on March 5, 1984.The Company changed its name to “Silver Eagle Resources Ltd.” on May 31, 1988.On April 16, 1997, the Company was continued under the Yukon Business Corporations Act and became a Yukon corporation.On March 12, 2001, the Company changed its name to "Mercator Minerals Ltd." and consolidated its outstanding share capital on the basis of one (new) for five (old) shares.Effective April 7, 2005, the Company continued under the Business Corporations Act (British Columbia) with an authorized capital of an unlimited number of shares without par value and became a British Columbia corporation.The Company became a reporting issuer in British Columbia on February 1, 1989, which was the date a receipt was issued for the Company’s final prospectus by the British Columbia Securities Commission. The common shares of the Company began trading on the Toronto Stock Exchange (the “TSX”) on August 22, 2005, and prior to that, on the TSX Venture Exchange (formerly the Canadian Venture Exchange, Inc. and prior to that the Vancouver Stock Exchange) on February 1, 1989, and presently trade on the TSX under the trading symbol “ML”. The Company’s corporate head office and mailing address is 1050 – 625 Howe Street, Vancouver, British Columbia, Canada V6C 2T6, telephone (604) 694-0005, facsimile (604) 558-0058.The Company’s principal place of operations is 8275 N. Mineral Park Road, Golden Valley, Arizona USA 86413, telephone (928) 565-2226, facsimile (928) 565-9239.The Company’s registered and records office is 10thFloor, 595 Howe Street, Vancouver, British Columbia, Canada V6C2T5, telephone (604) 687-1224, facsimile (604) 687-8772. Intercorporate Relationships The following chart illustrates the intercorporate relationships among Mercator and its subsidiaries: 1 2 ITEM 2:GENERAL DEVELOPMENT OF THE BUSINESS Three Year History The following selected financial information (stated in thousands of dollars except for per share amounts and number of shares) is derived from the Company's consolidated financial statements for the stated periods.The financial information for the years ended December 31, 2011 and December 31, 2010 provided in the following table is reported in accordance with International Financial Reporting Standards.The financial information for the year ended December 31, 2009 provided in the following table is reported in accordance with Canadian Generally Accepted Accounting Principles. Accordingly, the financial reporting of the information presented under IFRS and GAAP are not directly comparable. Balance Sheet As at December 31, As at December 31, As at December 31, Current assets Mineral properties, plant and equipment Inventories Other assets Total assets Current liabilities Long term liabilities Shareholders’ equity Total shareholders’ equity & liabilities Statement of operations Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Revenue Amortization Exploration expenditures 64 Foreign exchange income (loss) 99 Administration Interest Finance expense Mining and processing Net income (loss) for the year Basic earnings (loss) per share Diluted earnings (loss) per share Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding – diluted 3 The Company is a producing copper-molybdenum mining company, with a property that has been in operation for more than 45 years.The principal metal produced by the Company is copper, with revenues being derived from the production of copper, molybdenum and silver in concentrates and cathode copper. In fiscal 2011, the Company had revenue of $263 million (2010 - $182.6 million), mainly as a result of mining operations at the Mineral Park mine, located in Northwest Arizona (the “Mineral Park Mine”).Prior to the acquisition of the Mineral Park Mine in June 2003, the Company had not generated significant revenue. During fiscal 2005, the Company entered into an agreement with ASARCO LLC (“ASARCO”), to purchase a 20,000 tpd used process mill "concentrator" located at ASARCO's Mission Complex south of Tucson, Arizona (the "Mission South Mill") and related spare parts and supplies for a total cost of $6 million.On September 22, 2006, ASARCO LLC filed a complaint against Mineral Park in the United States Bankruptcy Court for the Southern District of Texas (the "Bankruptcy Court") seeking to void Mineral Park's July 2005 purchase of the Mission South Mill.To avoid potential project delay as a result of this litigation, in December 2006, the Company purchased two new 7000 horse power ball mills for expedited delivery in early 2008, and three used 32-foot diameter, SAG mills.As a consequence of the change in the milling equipment to be used, and an increase in planned throughput capacity from 37,000 tpd to 50,000 tpd, the Company commissioned the preparation of a revised technical report in support of the preliminary feasibility work.On March 5, 2007, the Company announced that it sold the Mission South Mill back to ASARCO for $9 million, and settled the outstanding litigation.The sale of the Mission South Mill back to ASARCO was completed on March 13, 2007.The Company then commenced construction of the first stage of the expansion plans at the Mineral Park Mine, consisting of a two-stage expansion with the addition of a 50,000 tpd milling operation to produce copper-silver and molybdenum concentrates in addition to the existing parallel SX-EW copper production. On February 15, 2007, the Company completed a public offering of 120,000 Units at a price of $980 per Unit for gross proceeds of $117,600,000, and 8,337,500 common shares at a price of CDN$3.00 per common share for gross proceeds for CDN$25,012,500 ($21,490,248).Each Unit comprised one secured note (the "Notes") in the principal amount of $1,000 and 50 common share purchase warrants (the "Warrants").The Notes were to mature on February 16, 2012 and paid interest semi-annually at a rate of 11.5% per annum. The Notes were subject to a call provision, at any time after three years from the closing date, at a redemption price which was equal to $1,050 per Note, plus accrued and unpaid interest. The Warrants were exercisable at a price of CDN$4.00 per share, on or before February 16, 2012.The Units separated into Notes and Warrants immediately upon closing of the offering.Subsequent to December 31, 2011, the Warrants expired. The net proceeds of the offering were used together with the Company's existing cash resources to fund the expansion of the Mineral Park Mine and for other general corporate purposes. In September 2007, Mercator entered into a ten year framework agreement for the sale of all of the molybdenum concentrate production of the Mineral Park Mine. Payment for the 4 molybdenum concentrates will be made FOB the mine-site. The agreement secures processing capacity for Mercator’s molybdenum concentrate production. In 2008, the Company and its wholly-owned subsidiary, Mercator Minerals (Barbados) Ltd. (“Mercator Barbados”), entered into an agreement (the “Silver Purchase Agreement”) with Silver Wheaton (Caymans) Ltd., a wholly-owned subsidiary of Silver Wheaton Corp. (together with Silver Wheaton (Caymans) Ltd., ("Silver Wheaton"), for the sale of the life-of-mine silver production from the Mineral Park Mine.Under the Silver Purchase Agreement, Silver Wheaton made an up-front payment of $42 million in cash to Mercator Barbados. Upon delivery of the silver, Silver Wheaton will then also pay Mercator Barbados in cash the lesser of the silver spot price or $3.90 per ounce of silver (escalated by 1% per annum starting in the fourth year of silver production). Mercator agreed to guarantee the repayment obligations of Mercator Barbados under the agreement, subordinate to the repayment rights of Mercator's then noteholders and future project indebtedness for the Mineral Park Mine.In addition, the obligations of Mercator Barbados to Silver Wheaton are secured by the pledge of a charge on the silver produced from the Mineral Park Mine. Throughout 2008, the Company continued with and completed the construction of the first stage of the expansion plans at the Mineral Park Mine and commenced commissioning the 25,000 tpd Stage 1. During 2009, the Company continued with the commissioning and circuit optimization of the 25,000 tpd Stage 1 of the expansion plans at the Mineral Park Mine.In January 2009, the Company made the first shipment of copper concentrate shipments from the Mineral Park Mine. In April 2009, the Company achieved commercial production and made the first shipment of silver to an affiliate of Silver Wheaton under the Silver Purchase Agreement. Modifications to the milling circuit throughout start-up year 2009 included changing out an underperforming SAG Mill motor and a well field pump motor, rougher down draft tube extensions, redesigned Quinn moly cells, re-plumb the conditioning tank, reduced the SAG mill discharge grate opening size, modified the dart boxes on the copper-moly feed cleaner cells, replaced the tails thickener drive mechanism, recycled the moly thickener flow into copper-moly thickener, added a nitrogen system to the moly rougher circuit, constructed a dry NaSH mixing system, added four molybdenum column cells, and added three copper column cells.The Company also took delivery of additional mining fleet equipment for the purposes of the Stage 1.5 expansion. In December 2009, two independent outside consultants were hired to evaluate improving the molybdenum recovery in the copper-molybdenum rougher flotation cells.Their recommendations included installing a lime trim system for fine tuning the lime addition, modifying locations of collector additions, adding collector day tanks, flow control valves, flow meters and PLC automation, all of these having been completed at this time.Additionally, they recommended additional residence time be added in the rougher circuit as lab and plant testing residence time showed that significant additional recovery would be obtained by adding additional rougher 5 flotation cells.Six additional rougher tanks were ordered and the installation was completed in the third quarter of 2010. Initiation of Stage 1.5 expansion (mill production capacity increasing to 30,000 to 35,000 tpd) commenced in October 2009. The expansion efforts for Stage 1.5 consisted mainly of the commissioning of the second SAG mill, the second tailing thickener and an accompanying pressure reducing station line, the 3.2 million gallon process water storage tank and installing approximately 12 miles of 26 inch diameter water line as well as an additional water well to upgrade the water system.At the end of 2009, the second SAG mill, second tailings thickener and water system was 95%, 95%, and 65% complete, respectively. Following Stage 1.5, to initiate the full Stage 2 of the expansion plans, required determining the preferred alternative to supply the needed power.As disclosed below, in August 2010, the Company purchased a LM6print Gas Turbine from GE Packaged Power, Inc., and the turbine was installed and commissioned in 2011. The turbine will supply power for the Stage 2 expansion at Mineral Park and has a design capacity of 35 MW against the overall requirements of the Stage 2 expansion at 50,000 tpd of 57 MW. In January 2009, Mercator sold 33,349,425 units to a syndicate of underwriters, of which 4,349,925 units were issued pursuant to the exercise in full of the over-allotment option granted to the underwriters, to raise gross proceeds of CDN$23.3 million. Net proceeds from this transaction were CDN$21.9 million. Each unit comprised one common share and one-half of one common share purchase warrant of Mercator, each whole such warrant entitling the holder to purchase one additional common share at a price of CDN$1.00 per share for a period of four years after closing. Mercator used the net proceeds for continued development and expansion of Mineral Park (in particular, the commissioning of the first stage of the expansion of the milling operations at Mineral Park). In March 2009, Mercator changed out an underperforming SAG mill motor at Mineral Park, and the Company commenced shipping molybdenum concentrates.In April 2009, Mercator achieved commercial production. In April 2009, Mercator made the first shipment of silver to an affiliate of Silver Wheaton under the Silver Purchase Agreement. In May 2009, Mercator sold 35,000,000 common shares to a syndicate of underwriters, of which 4,565,217 common shares were issued pursuant to the exercise in full of the over-allotment option granted to the underwriters, to raise gross proceeds of CDN$40.3 million. Net proceeds from this transaction before expenses were CDN$37.6 million. Mercator used the net proceeds as follows: ● Approximately CDN$8.6 million of the net proceeds received were applied to pay the June 30, 2009 interest payment on the Notes; ● Approximately CDN$10.0 million of the net proceeds received were applied for discharge of accounts payable; and ● The balance was applied for ongoing operating and general working capital requirements. 6 In September 2009, Mercator sold 30,961,538 common shares to a syndicate of underwriters, of which 4,038,461 common shares were issued pursuant to the exercise in full of the over-allotment option granted to the underwriters, to raise gross proceeds of CDN$80.5 million before expenses. Mercator used the net proceeds as follows: ● Approximately CDN$50 million of the net proceeds received were applied to Stage 2 of the Mineral Park Mine expansion; and; ● the balance was applied for on-going operating and general working capital requirements. On December 21, 2009, Mercator completed a business combination with Stingray Copper Inc. ("Former Stingray"), a company formerly listed on the Toronto Stock Exchange, by way of plan of arrangement (the "Stingray Arrangement") under the Canada Business Corporations Act.Under the Stingray Arrangement, among other things, Former Stingray amalgamated with a subsidiary of Mercator (which subsidiary was formed for the purposes of the Stingray Arrangement) to form a corporation under the name "Stingray Copper Inc." ("Stingray") and each common share of Former Stingray was exchanged for 0.25 of one common share of Mercator and options exercisable to purchase Former Stingray common shares were exchanged for options exercisable to purchase Mercator common shares on the same exchange ratio. Upon completion of the Stingray Arrangement, Stingray became a wholly-owned subsidiary of Mercator. Subsequent to December 31, 2009, the Company determined that it did not meet the EBITDA threshold under the note indenture for its Notes for the quarter ended December 31, 2009, and reclassified $30 million of the Notes as a current liability as at December 31, 2009, representing the pre-payment obligation to the noteholders due in respect of that quarter. During 2009, the Company estimates that it metallurgically produced 31.359 million pounds of copper, 1.987 million pounds of molybdenum and 0.20 million ounces of silver.The term metallurgically produced is used to describe the material produced and measured onsite at close of a period, as distinguished from final payable pounds and as distinguished from pounds sold during the period. To further clarify, metallurgically produced are those pounds produced in concentrates by the close of a period and the quantity and quality are based on minesite assays and weights in comparison to final assays and weights. In February 2010, the Company commenced with the commissioning of the Stage 1.5 expansion in increasing the mill production capacity to 30,000 to 35,000 tpd, and executed an off take agreement with Trafigura AG (“Trafigura”) for 50,000 tons of concentrate for delivery in 2010 at domestic smelters within the United States. In April 2010, the Company closed on credit facilities aggregating $130 million (the “Credit Facilities”) from a syndicate of international banks, the proceeds of which were used to redeem the Company’s outstanding Notes in May 2010.The Credit Facilities are comprised of a $100 million term loan with a one year grace and a five year amortization and a $30 million revolving credit facility repayable on the fourth anniversary, subject to an annual extension option at the 7 lenders’ discretion. The Credit Facilities are secured by the assets of Mineral Park Inc. and a guarantee provided by the Company’s wholly owned subsidiary Mercator Mineral Park Holdings Ltd.The Credit Facilities contain covenants including restrictions on new indebtedness, new liens, and disposition of assets, acquisitions, investments and distributions, among others. Financial covenants include a loan life coverage ratio and a minimum debt service coverage ratio as well as a minimum reserve tails based on life-of-mine mineral reserves. The Credit Facilities cut interest rates by more than half as compared to the Notes, from 11.5% to 4.83%, representing a savings of approximately $700,000 per month. The interest rate reduction in 2010 represented a potential savings of $0.42 per pound of copper sold forward. While management believes the medium and long term fundamentals of copper are very good, the Company has structured a risk management program in support of the refinancing and the development plans for its El Pilar project in Mexico.In May 2010, a total of 145 million lbs of copper were sold forward over a six year term at an average net price to the Company of $3.01 per lb, net of all costs. The forward sale totals less than 11% of the Mineral Park proven and probable mineral reserves as announced on March 31, 2010 and 48% of the planned production during the term of the loan. As of December 31, 2011, a total of 99.6 million lbs copper production remained outstanding under the forward sale at an average net forward price of $2.97 per lb.None of the Company’s molybdenum production has been forward sold. In August 2010, the Company, through its indirectly wholly owned subsidiary, Bluefish Energy Corporation (“Bluefish”), entered into an agreement to purchase a LM6print Gas Turbine from GE Packaged Power, Inc. The turbine supplies power for Stage 2 expansion at Mineral Park and has a design capacity of 35 MW against the overall requirements of the Stage 2 expansion at 50,000 tpd of 57 MW. Mineral Park currently purchases approximately 12.3 MW from the grid.The turbine was commissioned in August 2011.Concurrent with Bluefish securing the financing for the purchase of the gas turbine, Mineral Park entered into a long term off-take contract with Trafigura for annual volumes of 70,000 dry metric tons (“dmt”) of copper concentrate over a term of 7 years.For 2011, 49,015 dmt were delivered against the 70,000 dmt contract, providing for a 17,485 dmt carry over into 2012 (totalling 66,500 dmt or the lower limit of -5%).It is expected that delivery conditions may provide material savings on freight, smelting and refining costs when sold to domestic outlets. Throughout 2010, the Company continued to improve operating efficiencies at Mineral Park.During the first half of the year, Mineral Park personnel determined, through extensive testing in the lab and utilizing industry recognized consultants, that underperforming recoveries were the result of not having enough retention time in the rougher flotation tanks and not enough horsepower in the motors driving the agitators in the rougher flotation tanks. During the first third of 2010, the mill tested the lab work by adding horsepower to two of the rougher motors and setting up a bank of molybdenum rougher flotation cells to add retention time to the rougher tails.Both tests ran continuously, with positive results. The additional horsepower appeared to have the desired effect, increasing copper recoveries to approximately 76% and molybdenum recoveries to approximately 57% as compared to 73% for copper and 51% for molybdenum during the fourth quarter of 2009.Approximately 30% more horsepower was added to the last two roughers.Test work indicated that doubling the retention time, along with the increase in horsepower, should permit the Company to achieve the design recoveries of 80% for copper and 75% for molybdenum. Additional flotation rougher tanks were already on order as part of the Phase 2 mill expansion and were delivered to the mine during May 2010, with full installation 8 completed by the end of the third quarter of 2010. The installation of these tanks, plus one additional tank doubled retention time at the 30,000 tpd throughput rate.Additional tanks were ordered for the Phase 2 and were delivered and installed in 2011. In October 2010, the rougher cell expansion was completed and as a result, copper recoveries increased to 78.9% (versus target of 80%) and molybdenum recoveries increased to 72.1% (versus target of 75%). During 2010, the Company estimates that it metallurgically produced 32.171 million pound of copper, 4.349 million pounds of moly and 0.465 million ounces of silver.As disclosed above, the term metallurgically produced is used to describe the material produced and measured onsite at close of a period, as distinguished from final payable pounds and as distinguished from pounds sold during the period. To further clarify, metallurgically produced are those pounds produced in concentrates by the close of a period and the quantity and quality are based on minesite assays and weights in comparison to final assays and weights. Throughout 2011, the Company continued with the construction of the Phase 2 mill construction project at Mineral Park and continued work on the Company’s development projects in Mexico. In February, 2011, the Company’s Board of Directors adopted a shareholder rights plan (“Rights Plan”).In August, 2011, the Company’s Board of Directors amended the Rights Plan incorporating comments from various shareholder advisory services, which amended Rights Plan was subsequently approved by the Company’s shareholders.The purpose of the Rights Plan is to provide shareholders and the Company’s Board of Directors with adequate time to consider and evaluate any unsolicited bid made for the Company, to provide the Board with adequate time to identify, develop and negotiate value-enhancing alternatives (if considered appropriate) to any such unsolicited bid, to encourage the fair treatment of shareholders in connection with takeover bid for the Company and to ensure that any proposed transaction is in the best interests of the Company’s shareholders. On June 22, 2011, Mercator completed a business combination with Creston Moly Corp. ("Former Creston"), a company formerly listed on the TSX Venture Exchange, by way of plan of arrangement (the "Creston Arrangement") under the Canada Business Corporations Act.Under the Creston Arrangement, among other things, Former Creston amalgamated with a subsidiary of Mercator (which subsidiary was formed for the purposes of the Creston Arrangement) to form a corporation under the name "Creston Moly Corp." ("Creston") and each common share of Former Creston was exchanged for cash consideration of CDN$0.08 and 0.15 of one common share of Mercator.Options and warrants exercisable to purchase Former Creston common shares now entitle holders to Mercator common shares with the number of shares and/or exercise price adjusted, as applicable, to reflect the consideration received by Former Creston shareholders under the Creston Arrangement. Upon completion of the Creston Arrangement, Creston became a wholly-owned subsidiary of Mercator.Mercator has filed a Form 51-102F4 Business Acquisition Report in respect of the Creston Arrangement. 9 Concurrent with the closing of the acquisition of Creston, the Company entered into a loan agreement with unrelated third parties, to provide a term loan in the amount of CDN$25 million. The term loan matures on January 3, 2013 and carries an interest rate of 6.5% per annum for the first six months, 7.0% per annum for the second six months and, thereafter, 8.0% per annum. Subject to payment of a prepayment fee, the Company may prepay the term loan in whole or in part at any time at the option of the Company and must prepay the term loan in the event of any public debt or equity offering of the Company in the amount of the net proceeds of any such offering. In September 2011, the Company announced the results of the El Pilar Feasibility Study, which indicated the following: ● Net present value ("NPV"), discounted at 8%, of $335.3 million(2); ● Internal rate of return ("IRR"), of 35.7%(2); ● Payback period of 1.7 years; ● LOM average annual production of 73.0 million pounds of copper cathode, with copper cathode production averaging 78.7 million pounds per year in the first five years; ● Expected average life of mine total cash operating costs are $1.37 per pound of payable copper, average $1.27 per pound in the first five years, and $0.94 per pound in the first year; ● Initial capital of $245 million, excluding working capital; ● 12-year mine life, with total estimated copper production of 881.7 million pounds; and ● Mining and stacking of run-of-mine ore at an average LOM rate of 52,000 metric tonnes per day, 49,000 metric tonnes per day in the first five years. Base Case at $3.83/lb. copper price per pound Year 1, $3.44/lb Year 2, $3.14/lb Year 3 and $2.60/lb for the remaining life of mine, averaging $2.82/lb copper over the life of mine; Calculated on an after-tax basis. The El Pilar Feasibility Study also includes an option to continue contract mining for the life of the mine, which would further reduce future capital expenditures and provides the Company with additional flexibility. At Mineral Park, the Company completed the Stage 2 construction and expansion of the mill and increased the capacity to 50,000 tpd, with the commissioning of the Stage 2 expansion commencing in mid-August.In August, 2011, the 37 megawatt turbine generator construction and testing was completed, and commercial operation commenced.During the third quarter of 2011, the Company completed the construction of the Stage 2 SAG mills and ball mills, the Stage 2 rougher flotation cells and the waterline and water well construction.Three of the water wells were energized mid-August with the final well energized in September.The Stage 2 crusher was commissioned in September 2011. For 2011, mill availability averaged 91.1% (2010 - 94.9%).Mill tonnage throughput averaged 35,503 tpd compared to 26,299 tpd for 2010, with the last half of the year averaging 40,874 tpd, and the last quarter of the year averaging 44,264 tpd. Copper flotation recovery for 2011 averaged 77.2% or 96.5% of design recovery (as compared to 71.3% or 89.1% during 2010), with the last quarter averaging 80.1% or 100% of design recovery 10 and December 2011 averaging 81.8% or 102% of design recovery.Molybdenum flotation recovery for the entire year averaged 70.1% or 93.5% of its design recovery, (as compared to 57.2% or 76.3% during 2010), with the last quarter of 2011averaging 71.6% or 95.5% of design recovery and December 2011 averaging 75.9% or 101% of design recovery. Copper production at Mineral Park was sustained at 42,423,678 pounds of copper for the year ended December 31, 2011 (including 3,591,920 pounds from cathode) as compared to 32,171,709 pounds of copper for the year ended December 31, 2010 (including 3,153,867 pounds from cathode).Mineral Park produced a record 7,034,413 pounds of molybdenum in concentrates in 2011 as compared to 4,349,937 pounds of molybdenum in concentrates for 2010. Silver production at Mineral Park was 721,442 ounces in 2011 as compared to 465,736 ounces in 2010. In December 2011, Mercator completed a non brokered private placement of 11,428,572 unitsto raise gross proceeds of CDN$20 million.Each Unit was comprised of one common share and one-quarter of one common share purchase warrant (the "Warrants"). Each Warrant entitles the holder to purchase one additional Common Share of the Company at a price of CDN$2.50 per share until December 2, 2014. The Company intends to use the proceeds received from the sale of units primarily to optimize and compress the construction schedule for the development of the El Pilar project, including the commencement of the detailed engineering work, payment of the Change of Land Use ("CUS") permit fees, payment for land and right of way costs and to allow for the delivery of a "construction ready" project.The proceeds may also be used for general corporate and working capital purposes. During the fourth quarter of 2011 and the first half of the first quarter 2012, copper production at Mineral Park was impacted by the processing of harder ore portions of the Turquoise pit at the Mineral Park Mine. Taking into consideration the harder than expected ore in the Turquoise pit portion of the mine, plans were accelerated to install a pebble crusher in SAG mill circuit.It is expected that the pebble crusher would reduce the size of the material being re-circulated in the SAG mill to possibly help increase throughput through the mill. At the beginning of 2012, the Company initiated a program of testing the SAG mill circuit grinding capacity and has achieved successful results in identifying the optimized size and quantity of steel balls in the two SAG mills. This along with adjusting the liner lift angles has enabled the mill to process the harder ore from the Turquoise pit at the designed throughput rate of 50,000 tpd.Due to these successful mill optimization changes, the Company has deferred the decision to install the aforementioned pebble crusher. In order to optimize the natural gas turbine at Mineral Park mine, the Company is planning on installing during the second quarter of 2012, a turbine to grid interconnect facility which will allow for full turbine power optimization of up to 40 MW. It will also allow for power to flow from the turbine to the grid. 11 In finalizing the audited consolidated financial statements for the year ended December 31, 2011, the Company determined that it was in breach of the Credit Facility covenants related to new indebtedness, and investments breach and the loan life coverage ratio. During 2011, the subsidiary of the Company which holds the Credit Facilities provided an intercompany loan, and entered into an intercompany finance lease with another subsidiary of the Company resulting in additional intercompany indebtedness and investments which were in breach of certain covenants. The required minimum loan life coverage ratio is 1.25 to 1.00. As at December 31, 2011, the loan life coverage ratio was 1.23 to 1.00 resulting in the loan life coverage ratio breach. Due to these breaches at December 31, 2011 the Company is required to classify the total amount of the Credit Facilities as a current liability. The Company has subsequently obtained the required waivers from the lending institutions under its Credit Facilities and is no longer in breach of this debt arrangement. In addition, the Company has obtained an amendment to the covenants regarding the commodity price assumptions in the loan life coverage ratio. The Credit Agreement also contains quarterly provisions that require the Company to apply cash flow available for cash sweep, as defined, to reduce the Credit Facilities.The percentage of excess cash subject to prepayment was reduced from 50% to 25% as a result of meeting the performance test requirement under the Credit Facilities on November 14, 2011.The cash sweep provision is no longer applicable once prepayments aggregating $30.0 million have been made this has subsequently been amended to $40.0 million. The Lenders have deferred the December 31, 2011 quarterly cash sweep payment due on April 6, 2012 of $5.6 million until May 22, 2012. At the Company’s El Pilar project, the Company's subsidiary which holds the El Pilar project, made the final payment for the change of land use ("CUS") permit which allows mining to commence.Detailed engineering, environmental studies and right of way on the power transmission line and access road are ongoing, with major equipment sourcing and construction bid materials being prepared. ITEM 3:NARRATIVE DESCRIPTION OF THE BUSINESS General The Company is a mineral resource company engaged in the mining, exploration, development and operation of its mineral properties in Arizona, U.S.A. and Sonora, Mexico.The Company’s principal assets are the 100% owned (subject to the NPI described below) Mineral Park Mine, a producing copper-moly mine acquired from Equatorial Mining North America, Inc. (“EMNA”) in 2003, and located near Kingman, Arizona, the El Pilar copper project located in Sonora Mexico and the El Creston molybdenum project, also located in Sonora, Mexico. The primary focus of the Company is the expansion of copper production and molybdenum concentrate production at the Mineral Park Mine to generate cash flow to fund the Company’s business plans, the development of the El Pilar copper project located in the Cananea copper trend of Sonora, Mexico and the development of the El Creston molybdenum project located in Sonora, Mexico.Mercator’s activities have been financed prior to the date of this Annual Information Form primarily through the sale and issuance of shares and other securities by way of equity financings and commercial financing arrangements, and recently, from increased production from the Mineral Park Mine. 12 Mercator has prepared the Technical Information in this AIF based on information contained in the technical reports and news releases (collectively the “Disclosure Documents”) available under each of the Mercator, the Stingray Copper Inc. or the Creston Moly Corp. company profile (as described above under Item 2: General Development of the Business – Three Year History) on SEDAR at www.sedar.com.Some of the information contained in this AIF has been updated for events occurring subsequent to the date of the technical reports.Specifically, the December 2006 Report (as hereinafter defined) is updated by operational developments at the Mineral Park Mine, which is summarized above under the heading “General Development of the Business – Three Year History”.The Technical Information in each Disclosure Document was prepared by or under the supervision of a Qualified Person as defined in NI 43-101.Readers are encouraged to review the full text of the Disclosure Documents which qualifies the Technical Information.The Disclosure Documents are each intended to be read as a whole and sections should not be read or relied upon out of context. The Technical Information is subject to the assumptions and qualifications contained in the Disclosure Documents. The following Technical Information in respect of the Mineral Park Mine is summarized from the revised technical report dated December 29, 2006 entitled "Technical Report – Preliminary Feasibility Study on Phase I & Phase II Copper – Moly Milling Expansion, Mineral Park Mine, Mohave County, Arizona" (the "December 2006 Report") by Eric Olson, MAUSIMM ("Olson"), the managing Director of Range Consulting Group, LLC ("RCG") and Joseph M. Keane, PE ("Keane").At the date of the December 2006 Report, both Olson and Keane were independent qualified persons within the meaning of NI 43-101.Keane ceased to be an independent qualified person within the meaning of NI 43-101 when he became a director of the Company on the acquisition of Stingray.A copy of the December 2006 Report is available under Mercator's profile on SEDAR at www.sedar.com. The Mineral Park Mine Acquisition Terms Pursuant to an amended and restated agreement made and dated as at February 18, 2003 as amended by amendment agreements dated effective March 31, 2003, May 9, 2003 and May 30, 2003 (as amended, the "Acquisition Agreement") among EMNA, owner of 100% of the issued and outstanding shares of Equatorial Mineral Park, Inc. (presently named Mineral Park, Inc. "Mineral Park"), (being the then owner of the Mineral Park Mine), and the Company, the Company agreed to acquire from EMNA all of the issued and outstanding shares of Mineral Park, a Delaware Corporation, which held a 100% interest in the Mineral Park Mine located in Mohave County, Arizona (the "Acquisition") for 4,612,175 shares of the Company valued at CDN$0.15 and subject to a timed release escrow (which escrow has expired). On June 24, 2003, the Company completed the Acquisition. The Mineral Park Mine was described as comprising approximately 6,418 acres of which 1,266 acres are patented mining claims, 3,561 acres are unpatented mining claims and 1,591 acres are fee land.The fee land acreage figure disclosed at the time inadvertently included 640 acres of fee land located 10 miles south and not associated with the mine site that had been divested by the previous owners in October 2000. Since 2003, there have also been certain unpatented claims which have been located, re-located and amended, including an additional 20 unpatented lode mining claims located in 2011.The acreage 13 of the Mineral Park Mine has been reviewed and re-calculated based upon current maps and ownership information to presently include approximately 6,237 acres, of which 1,261 acres are patented mining claims, 4,056 acres are unpatented mining claims and 920 acres are fee land. Under the Acquisition Agreement, EMNA transferred to the Company the Mineral Park shares together with $1,324,000 representing the cash collateral held under the Mineral Park Reclamation Bond, approximately $833,000 then held in trust for the Aquifer Protection Bond, and additional cash for other bonding requirements and general working capital, for a total of $2,753,000. The $2,753,000 will be reimbursed by an unsecured net proceeds interest (“NPI”) in the Mineral Park Mine of 5% per quarter on cumulative gross revenues less cumulative cash operating expenses, as defined in the NPI agreement. The NPI is capped at $2,753,000 and payable quarterly, based on fiscal quarters, within 45 days after the end of the fiscal quarter. The payments under the NPI did not commence until the gross proceeds as calculated under the NPI agreement, calculated from the date of acquisition, first exceeds the cumulative total of all costs as defined in the NPI agreement.The NPI was paid out and extinguished in 2011. Operations Following the completion of the acquisition of the Mineral Park Mine, the Company assumed the operation of the Mineral Park Mine and immediately initiated plans to improve plant performance, enhance overall productivity, and increase copper production from the property. Since acquiring ownership, the Company expanded the SX-EW plant,completed construction and commenced operation of the Stage 2 mill expansion and restarted mining operations to deliver new ore to the leach pad and the mill facility. Mining operations started May 2004 with the services of a mining contractor at a rate of 18,000 tons of ore and waste per day, on a four day per week one shift per day operation.In July 2005, the Company took over mining operations from the mining contractor in order to expand and improve operations.The mine presently operates two 12 hour shifts per day, seven days per week and has a daily capacity of 63,000 tpd of ore and waste.During 2011, the Company sold 40.2 million pounds of copper (36.6million pounds of copper in concentrates; 3.6 million pounds of cathode copper) (2010 – 33.6 million pounds comprised of 28.6 million pounds of copper in concentrates; 5.0 million pounds of cathode copper), 6.8 million pounds of moly in concentrates (2010 – 4.4 million pounds) and 0.6 million oz. of silver delivered to Silver Wheaton (2010 – 0.3 million ounces). Previous owners of the property recorded a cumulative production of 614 million lbs of copper in concentrate, 147 million lbs of copper as cathode and nearly 50 million lbs of molybdenum concentrate.Historical records indicate that silver was a substantial by-product, with over 5.0 million ounces produced. Property Description, Location and Access The Mineral Park Mine properties form a contiguous block of ground following the general geological trend in the Wallapai mining district, Mohave County, Arizona. The Mineral Park Mine encompasses approximately 6,237 acres and is comprised of patented and unpatented mining and mill site claims and fee lands, collectively known as the “Mineral Park Mine”.All of the current 14 mineral resources and current mineral reserves lie within lands wholly owned by the Company, subject to the NPI described above, which NPI was paid out and extinguished in 2011. The Mineral Park Mine is located approximately 100 miles south of Las Vegas, Nevada in Mohave County, Arizona. The mine is between 3600 and 4800 feet above msl, located at latitude of 35° 18’ North and a longitude of 114° 8’ West on the western flank of the Cerbat Mountains in the central part of the Wallapai mining district.Location by township and range is the West half (W1/2) of Section 19, Township 23 North, Range 17 West of the Gila and Salt River Base and Meridian, Mohave County, Arizona on the Cerbat 7.5 minute quadrangle map. All of the past and current mining operations are located on patented claims. The patented claims are surrounded by approximately 267 unpatented mining and mill site claims administered by the Bureau of Land Management.Access to the property is via Highway 93, approximately 100 miles south of Las Vegas, Nevada. Rail service isavailable in Kingman, Arizona.Electrical power is currently supplied to the mine by a 69 KVA line by a local utility company and power supplied by the turbine owned by the Company’s wholly owned subsidiary, Bluefish.Company wells and a local utility company located in Golden Valley, Arizona provide process water. The property consists of fee lands and patented claims surrounded by unpatented claims and is 100 percent owned by the Company and is subject to the NPI described above. Environmental The property is not subject to any known environmental liabilities nor other known mitigation measures other than those associated with the normal course of operations and the ensuing reclamation and closure. 15 A current list of active operational and environmental permits maintained at the site is provided in Table 1 below. Table 1 List of Environmental and Operational Permits AGENCY ITEM STATUS TERM/ EXPIRATION FEDERAL BLM Plan of Operations Current Life of Mine BLM Right of Ways Current Life of Mine DOT Hazardous Materials Transportation Current One Year BATF Explosives Permit Current One Year EPA RCRA Identification Number Current Life of Mine EPA Toxic Release Inventory Number Current Life of Mine Army Corps of Engineers 404 Clean Water Permit Current Existing STATE ADEQ Air Quality Operating Permit Current Five Years ADEQ Aquifer Protection Permit Current Life of Mine State Mine Inspectors Office Mined Land Reclamation Plan Approved in August 1997 Must be implemented within 2 years after closure. COUNTY Mohave Septic Permit Current Life of Mine City of Kingman Local Land Use Permits and Restrictions Exempt Life of Mine Accessibility, Climate, Local Resources, Infrastructure and Physiography The Mineral Park Mine is between 3,600 and 4,800 feet above msl in the Cerbat Mountains, Mohave County, Arizona. The surrounding hills are covered by typical desert vegetation consisting of cactus, Mohave yucca, Joshua tree, ocotillo, juniper, pinion pine and beargrass. The summers are hot and dry and the winters can be mild and rainy. The annual rainfall is 10.4 inches and the average temperature is 76.4°F. An average of 3.7 inches of snow falls each year. The climate is conducive to year round operations. The Mineral Park Mine is located approximately 100 miles south of Las Vegas, Nevada. The mine is easily accessed by taking Highway 93 south from Las Vegas and then by turning east on Mineral Park Road for eight miles.Mineral Park Road is paved and the county provides maintenance. Kingman is 16 miles to the southwest and serves as the commercial centre for north-western Arizona. Interstate 40 and the Santa Fe railroad both service Kingman. The village of Chloride, a historic mining community, is 5 miles to the northwest and consists mainly of small shops and a small residential community. Power for the current operations at the Mineral Park Mine is provided by Unisource Energy Services and power supplied by the turbine owned by the Company’s wholly owned subsidiary, Bluefish. 16 Water for mining and milling operations is supplied from a combination of Company wells and a third-party water company. Qualified personnel are available from the surrounding area in sufficient numbers to meet current requirements. The present tailings impoundment facility is located to the southwest of the mine and will be expanded to provide tailings storage for the new milling operation. A geotechnical study has been completed to determine the potential expansion capacity and stability of the existing tailings impoundment.The study has determined that the tailings profile will continue to be stable with an additional impoundment lift of 200 feet, which will provide adequate tailings storage for future mine expansion. Mine overburden storage areas or waste dumps that exist at the mine will be expanded to provide additional waste rock storage for the mine expansion and are expected to be adequate for future mining activities. Milling operations sites are available within the patented claims area and the most advantageous site has been determined. The leaching of copper from dumps has continued to be an important part of the mine’s ore processing scheme. The existing leach dumps will be incorporated into any future phased pit designs. History of Exploration and Development Mining activity began at Mineral Park in approximately 1871 at the foot of Ithaca Peak. The town of Mineral Park was the largest settlement in Mohave County in 1872 and in that year a post office was established. In 1873, Mineral Park became the county seat. The town of Kingman, 16 miles to the southeast, was established in 1882 to service the railroad and by 1887 had replaced Mineral Park as the county seat. Mining activity continued sporadically through early 1900’s, with the post office closing in 1912. The Duval Corporation (“Duval”) (formerly known as Duval Sulfur and Potash Company) began acquiring a land position around the Mineral Park Mine late in 1958. During the period 1959 through 1962 Duval completed a drilling program that outlined a copper, molybdenum ore body around Ithaca Peak. Modern mining activity began in 1963 when Duval began mining operations at the Mineral Park Mine. This consisted of an open pit mine and completion of a 12,000 tpd flotation mill. Subsequent modifications and expansions increased capacity of the mill to 18,000 tpd, which remained in operation until 1981.Mining continued by Duval until 1981 when the mine was closed by Duval’s parent company, Pennzoil Company, due to low metal prices and the need for capital for a mine and mill expansion. Dump leaching began shortly afterward and except for a short curtailment in 1992 has continued to the present. Dump leaching at the Mineral Park Mine was initiated in 1965 with the construction of a cement copper facility.Production of cement copper continued on the property through the completion of an SX-EW facility in 1995. 17 The Duval operation continued to produce copper via a leach-iron precipitate plant, until the acquisition of the Mineral Park Mine by Cyprus Mining Company in 1986. Cyprus Mining Company continued the dump leaching operation as an iron precipitation process until converting to SX-EW in September 1994.The original SX plant consisted of two stages of extraction and one stage of stripping.The total flow of PLS was nominally 2,500 gallons per minute.The EW circuit had a plating capacity for 11,000,000 pounds per year of cathode copper. Copper production continued from the leaching of the dumps and from in-place leaching of areas of the pit that were drilled and blasted for leaching.Leaching of the copper from dumps by Cyprus continued until closure of the cement copper plant in 1992. Cyprus continued the leaching and precipitation copper operation at that time. An SX-EW plant was installed by Cyprus in 1995. Cyprus drilled and blasted material left in the walls of the pit and recovered the copper through in-situ leaching. In 1997 EMNA acquired the property and continued SX-EW production of copper from the dumps and from the in-place leaching of the drilled and blasted areas of the pit.EMNA added a third stage of extraction to SX and expanded the SX-EW facility to 6,000 gallons per minute in 1998.EMNA also added a crud removal system to SX, increased surge capacity, purchased new filters for electrolyte and added a new heat exchanger to EW, to increase the efficiency of the system.A laboratory was also installed to provide for solution assays for metallurgical balances and quality control of the cathode produced at site.The lab is also used for blast hole assaying for grade control in the pit. Previous owners of the property recorded a cumulative production of 614 million lbs of copper in concentrate, 147 million lbs of cathode copper sheets, and nearly 50 million lbs of molybdenum concentrate and approximately 5.0 million ounces of silver, with the majority of the production coming from Duval’s flotation milling process during 1965 through 1980. The concentrates produced at the property by Duval were of acceptable commercial quality. The Company acquired the Mineral Park Mine from EMNA in June 2003.The Company re-initiated open pit mining operations in May 2004 and has improved the efficiencies of the SX-EW plant.In the first quarter of fiscal 2006, the Company further increased capacity of the SX-EW plant to 15,000,000 pounds of copper per year with the installation of an additional rectifier.Mining operations averaged 18,000 tpd of ore and waste on a four-day per week one shift per day mining schedule by a mining contractor.In July of 2005, the Company took over mining operations from the mining contractor.In 2007, upon successful completion of the debt and equity financing undertaken by the Company, Mercator commenced the construction of the 50,000 tpd concentrator mill facility, which was to be built in two stages.In 2008, the Company completed construction of Stage 1 of the Phase 4 mill program, completing the commissioning process during the first quarter of 2009, and achieved commercial production during the second quarter of 2009.Stage 1.5 expansion (Stage 1 being 25,000 tpd mill capacity and Stage 2 being 50,000 tpd) was initiated in October 2009 to bring milling capacity into the 30,000 to 35,000 tpd range.Throughout 2011, the Company completed the construction of the Stage 2 expansion, commissioning the Stage 2 in the third quarter of 2011.The mine currently operates seven-days 18 per week with two-twelve hour shifts per day.Total production from the mine is currently 63,000 tpd of ore and waste combined. Geological Setting – Regional, Local and Property Geology The Mineral Park Mine occurs in the central part of the Wallapai mining district in the Cerbat Mountains of north-western Arizona. The Cerbat Mountains are composed of deformed Precambrian metamorphic and igneous rocks that are intruded by Laramide quartz monzonite porphyry stocks and rhyolite dykes.The rocks of the Cerbat Complex are represented by an older metamorphic group, the amphibolite a body of gneiss, and younger intrusive rocks. The oldest exposed rocks in the mine area are Precambrian in age and consist of a sequence of quartz-feldspar gneiss, biotite schist, amphibolite and quartzite.The quartz-feldspar gneiss is resistant to erosion and formed the higher peaks of Turquoise Mountain and Gross Peak. Amphibolite schists occur throughout the historical mining area and are often more abundant than the quartz-feldspar gneiss.The amphibolite schists are poorly to well foliated and are characterized by presence of hornblende.These rocks are dark coloured, fine to medium grained, xenoblastic rocks.Historically, ore in this rock type exhibited lower recoverability in the mill. Biotite schists are minor in volume and variable in composition.They are fine grained, strongly foliated, and contain biotite as a major constituent (40 to 56%).Quartz varies from 10 to 30% by volume and plagioclase varies from 0 to 50 percent.Biotite schist is most abundant just north of the Ithaca peak stock, but may be present locally throughout the deposit. Local geology is dominated by the presence of the Ithaca Peak stock. The stock is composed of quartz monzonite and has intruded the local Precambrian rocks. Distinguishing characteristics are concentric zoning of igneous rock types that range from biotite quartz monzonite porphyry at the contact to quartz monzonite in the centre. The Mineral Park Mine is a hypogene porphyry deposit with copper, molybdenum and silver values and a supergene enriched copper zone. Mineralization The main minerals of economic interest at Mineral Park consist of molybdenite, chalcocite, turquoise and chalcopyrite. The upper sections of the mineralization have experienced supergene enrichment and alteration and are similar to other copper porphyry deposits in Arizona forming a supergene zone. The distribution of the mineralization at Mineral Park is roughly north-easterly with an elliptical shape. The depth of molybdenum mineralization is known to a depth of 5000 feet and continues to an unknown depth.Hole 807 was drilled to a depth of 5,000 ft with molybdenum mineralization throughout its entire length and bottoming in mineralization as well. The copper mineralization decreases with depth and tends to bottom out around 1,050 msl in drill hole 494.The core of the main intrusive is characterized by lower grades of both copper and molybdenum and is typical of many porphyry copper deposits. It is also noted that an area of higher-grade molybdenum exists within what is known as the Gross stock, and is presently underneath the site of the present heap/dump leaching area. The molybdenum mineralization is almost totally 19 restricted to quartz veins; whereas the higher-grade copper mineralization occurs in the mafic rocks rather than in the felsic rocks. A major fault bounds the deposit on the western edge. Exploration Duval first explored the area in modern times in the fall of 1958. Diamond drilling began in the summer of 1959 and continued through 1962. This drilling outlined what was known as the Ithaca Peak ore body. The first ore was shipped to the mill in 1964.Ongoing exploration and development programs have been conducted. The most recent programs have been undertaken by the Company.The Company has drilled a total of 43 development holes primarily within the Turquoise Mountain area to fill in the mineralization already discovered by previous owners. Most of these holes were angle holes drilled to test the structural controls within the copper mineralization. These newer holes are characterized by intervals of copper and molybdenum mineralization that intersected local zones of supergene copper enrichment. There is potential to expand the resource at depth and laterally in the lower areas of the resource.During 2008, the Company staked an additional 15 unpatented mining claims approximately one mile to the north of the Mineral Park property.These claims cover an area of near-surface copper mineralization previously identified in historic drilling by Duval Mining Corporation.The Duval drilling identified supergene copper mineralization in this area grading about 0.21% Cu. Drilling Exploration and development drilling by Duval was primarily done with a combination of churn drills, reverse circulation and diamond core holes.Drilling by subsequent owners has been completed using reverse circulation. To date, reverse circulation and diamond drilling has comprised the majority of the exploration/development drilling. Since acquiring the property in 2003, the Company has instituted a development drilling program and drilled a total of 43reverse circulation holes, bringing the total number of exploration and development holes drilled in the resource model to 1073. The sample interval down hole on reverse circulation drilling by Duval was predominately 35 feet, representing the bench height of mining operations. Sampling and Analytical Procedures Sampling methods at the Mineral Park Mine consist mainly of reverse circulation and core drilling of NX (2.125” diameter) size.The diamond core samples were split, crushed, quartered and composited into either 5 or 10-foot lengths for assay. Most holes over 200 feet in depth were drilled by diamond coring. Either reverse circulation or churn drilling was used for shallow holes up to 200 foot in depth. The deposit was drilled on an average spacing of 200 x 200 feet, with closer spacing in the supergene zone, which was drilled on an average of 140-foot centres. Core recovery averaged 85 to nearly 100 percent. 20 No down hole surveys were completed, as most of the drilling is vertical. During the drilling campaign of 2004, the Company used Copper State Analytical Laboratory (CSAL) in Tucson, Arizona. No sampling problems or analytical issues were reported. Check samples were completed by ALS Chemex located in Sparks, Nevada. During 2005 the Company assayed the samples onsite and used an outside laboratory for checks.No sampling problems or analytical issues were reported. Samples were collected at the drill via a cyclone. This sample was then field split down to approximately 12 lbs in size and transported to the analytical facility at the mine. The samples were then again split down to 1 to 2 lbs in size with a Jones splitter and were crushed, pulverized, packaged and sent by courier to an independent analytical laboratory for assay. The Company used a sampling interval of 10 feet. Past operators used a variety of interval lengths ranging from 5 to 35 feet.Current mining operations utilize blast hole samples on a 16 by 20-foot nominal spacing and a 25-foot bench height. The 2005 drilling program included in-fill and definition drilling for pushback and deepening phases of present mining of Turquoise Mountain area.The Company drilled a total of eleven holes in 2005.The holes were predominantly drilled at an inclination of -60 degrees.An independent project geologist supervised the 2005-drilling program. All holes returned typical grades for the deposit that generally exhibits higher copper grades within the upper supergene blanket and molybdenum values. The Company is in possession of nearly all of the exploration and operating records belonging to Duval and Cyprus.Included in this property database are: (a) Original geology logs for the exploration program; (b) Original assay certificates for the exploration and development drilling program by both Cyprus and Duval; (c) Original field survey notes and data with respect to the development and exploration holes;(d) Original mine engineering maps and mine plans; (e) Original mill and infrastructure drawings, including “as built”;(f) Original land status information, including surveys; and (g) Daily operating reports from both the mill and mine. Security of Samples All assays done by Duval were done in Duval’s laboratory onsite.An outside lab performed assays for Cyprus. In 2004 and 2005, the Company retained the services of an independent professional geologist to supervise the drilling program, log the samples, and to ensure overall integrity of the drilling and sampling program. The Company maintains a sample preparation facility at the property.Sample preparation at the analytical facility comprises splitting, crushing, pulverizing and re-splitting to a size of approximately 150 grams.Sample preparation from the development programs in 2004 and 2005 was conducted under the supervision of the independent professional geologist retained by the Company, who supervised the drilling programs. 21 Analysis is conducted using wet chemical methods, which include atomic absorption spectra-photometric techniques. A qualified metallurgist supervises all laboratory operations on the property. Data from the assay determinations is hand entered into the computer and checked for errors. Samples collected during the Company’s development programs were subject to a random second split and a second assay was completed at the same laboratory as the original determination. This was done as a check on the assay and sampling procedures for conditional bias and as a check on the variation and repeatability of the assays. In addition, a visual estimate of the copper mineralization is conducted as a control on the assays. A second assay determination is conducted if the visual estimate and the first assay do not reasonably compare. Mining, Leaching and Milling The Mineral Park Mine is a typical open pit operation that utilizes drilling, blasting, shovel loading and large-scale truck hauling to excavate rock. The dump leaching operation consists of several low-grade dumps that have been under leach for many years.Process leach solution from the dump leaching is collected in various sumps situated at strategic locations throughout the mine area. In 2008, ROM leaching was the primary source of copper production on the property. The solutions from the dump leach and ROM are processed through a conventional SX-EW plant. Broken rock is loaded with a 22-yard shovel into 100-ton haul trucks. Depending on the grade control results, mined material is delivered to either the leach dump, the mill or to the waste rock dumps. In 2009, the Company completed commissioning of Stage 1 of the Phase 4 mill program during the first quarter of 2009, and achieved commercial production during the second quarter of 2009.During 2010, the Company completed the Stage 1.5 expansion at Mineral Park, and increased operating efficiencies with the installation and operation of the second SAG Mill and the additional rougher flotation, increasing copper recoveries to approximately 76% and molybdenum recoveries to approximately 57% as compared to 73% for copper and 51% for molybdenum in the fourth quarter of 2009. In 2011, the Company completed the construction and commissioning of Stage 2 of the Phase 4 mill program.For 2011, mill availability averaged 91.1% as compared to 94.9% for 2010.Mill tonnage throughput averaged 35,503tpd for 2011 compared to 26,299 tpd for 2010, with the last half of 2011 40,874 tpd (2010 - 28,397 tpd), and the last quarter of 2011 averaging 44,264 tpd (2010 - 29,374 tpd). In 2010 and 2011, the milling operation was the primary source of copper production and the sole source of molybdenum and silver production on the property. 22 Mining Mining is being conducted using two 22-yard shovels and up to 17, 100-ton haul trucks with related support equipment.Benches are drilled on a 14 foot by 14 foot drill pattern.All blast holes will be sampled and assayed for metals.The holes are loaded and shot with a combination of ANFO and emulsion.Benches are 25 feet in height and the blast hole drilling is conducted to a depth of 28 feet to include sub-drill.Assay analyses will provide grade control for mill and leach material.Haul distances are shortened both by having 2 available crushers and by the mill location within the un-mined central pit area.Low grade supergene materials are sent to existing leach areas for processing and higher grade materials will be sent to the flotation mill.Suppliers for consumables and maintenance items have already been established due to the current mining activity. Products include copper and silver from copper concentrates for offsite smelter processing for sale FOB Arizona and Guaymas, Mexico, moly concentrates and cathode copper for shipment and sale FOB the mine site. Processing & Metallurgy The concentrator at the Mineral Park Mine is a conventional SAG/ball mill grinding circuit fed by two primary crushers.Finely ground ore is processed in rougher and cleaner flotation circuits to produce a bulk Cu-Mo concentrate.This product is split in the molybdenum circuit to generate the copper concentrate which is filtered and shipped off site for further treatment by others.The molybdenum carrying portion of the split products is multiple-stage cleaned to a final saleable molybdenum product which is filtered, dried and shipped offsite for treatment by others. The mill started operations during the last week of November 2008 at a completion point of 85% and commissioning progressed well through 2008 and 2009 as copper circuits were producing filtered copper product at the 2008 year end.The Company commenced production and shipping of copper and molybdenum in concentrates commencing in the first quarter of 2009. For 2009, mill tonnage throughput averaged 20,057 tpd versus 25,000 tpd design, however the last half of 2009 averaged 22,124 tpd, with the last quarter of 2009 averaging 23,235 tpd and December 2009 averaging 25,963 tpd.Mill availability in 2009 averaged 88.7%.Copper flotation recovery for 2009 averaged 73%, or 91% of design recovery, while molybdenum flotation recovery averaged 48.5%, or 65% of its design recovery.In December 2009, two separate outside consultants were hired to evaluate the loss of moly recovery in the copper - molybdenum rougher flotation cells.Their recommendations included installing a lime trim system for fine tuning the lime addition, modifying locations of collector additions, adding collector day tanks, flow control valves, flow meters and PLC automation.Additionally, they recommended additional residence time be added in the rougher circuit.The areas of concern, besides residence time, have been addressed.The Company lab and plant tested the residence time issue, with the results of both sets of testing showing significant additional recovery would be obtained by adding additional rougher flotation cells.As disclosed above, installation of the additional rougher flotation cells was completed and was operational in the third quarter of 2010. 23 For 2010, mill tonnage throughput averaged 26,299 tpd versus 25,000 tpd design; however the last half of 2010 averaged 28,397 tpd, with the last quarter of 2010 averaging 29,374 tpd.Mill availability for 2010 averaged 94.9%.Copper flotation recovery for 2010 averaged 71.3%, or 89.1% of design recovery, improving to 77.9% (or 97.4% of design recovery) during the fourth quarter of 2010.Molybdenum flotation recovery averaged 57.2% or 76.3% of its design recovery for 2010, improving to 69.8% or 93.1% of design recovery during the fourth quarter of 2010, and averaging 71.2% or 94.9% of design recovery during December 2010. For 2011, mill tonnage throughput averaged 35,503 tpd; however, with the completion of construction and commissioning of the Stage 2 expansion during the last half of the year, throughput for the last half of 2011 averaged 40,874 tpd, with the last quarter of 2011 averaging 44,264 tpd.Mill availability for 2011 averaged 91.1%.Copper flotation recovery for 2011 averaged 77.2%, or 96.5% of design recovery.Molybdenum flotation recovery for 2011 averaged 70.1%, or 93.5% of its design recovery. Environmental & Permitting The Mineral Park Mine is an operating mine with all of the required federal, state and local environmental permits in place.The mine continues to be operated in an environmentally sound manner and continues to have good working relations with federal, state and local agencies. The expansion at the Mineral Park Mine includes deposition of tailings on the existing tailings impoundment and waste rock on the existing waste rock stockpiles.An amendment to the existing Aquifer Protection Permit has been approved by and received from Arizona Department of Environmental Quality (“ADEQ”).This amendment authorizes the Company to place additional tailings and waste rock on the existing facilities.Similarly, the ADEQ has completed its review of amendments to the existing Air Quality Operating Permit and has approved the amended permit.In 2009, the Mineral Park Mine was issued a Notice of Violation (“NOV”) by the ADEQ for commencing the milling operation prior to being issued the final Air Quality permit amendment for the mill expansion.The present financial penalty settlement offer from ADEQ is $1.9 million dollars and MPI’s legal counsel is in the process of negotiating a reduction in the settlement amount. Prior to the commencing the Phase 4 expansion, the Company was informed by theFederal Bureau of Land Management that its existing Plan of Operations was adequate for the anticipated expansion and that an amendment would not be required. Power requirements for Phase II mill expansion are primarily provided by on-site power generation.The natural gas turbine powered generator that has been installed at the mine is expected to provide approximately 36 megawatts of electrical power for the operation. The Air Quality permit for the natural gas turbine generator was issued by the ADEQ on March 29, 2011. Markets The copper concentrate produced at Mineral Park is sold to domestic and offshore smelters through brokers, where it is converted to metallic copper and the by-product silver is recovered. 24 Concentrates are trucked directly to smelters within the United States and to the port of Guaymas, Mexico where they are accumulated for shipment to overseas smelters.Concentrates shipped to the Port of Guaymas are assembled in lots of 5,000 wet metric tonnes in Guaymas to await bulk carrier transport.Current off-take agreements with metal brokers include 40,000 wet metric tonnes for 2012 with MRI and a 70,000 dmt with Trafigura scheduled for the next seven years as well as a separate 20,000 dmt contract with Trafigura to finish in 2012. Copper concentrate sales contracts are toll in nature with Mineral Park receiving provisional payment for 90% of payable values contained, pending final settlement. The molybdenum concentrate produced at Mineral Park is sold to a broker who adjusts pricing for treatment charges and pays Mineral Park directly.Concentrates, of approximately 50% contained molybdenum, are bagged in 4,000 lb super sacks for shipment via truck to a third party roaster. Copper cathode production, consisting of 99.99% pure copper sheets, is baled and shipped FOB to the destination designated by Mineral Park’s cathode metals broker. The resource extraction business has historically been cyclical. The prices received for copper, molybdenum and silver have been volatile. The mining business operates in a worldwide market and prices are derived from relatively pure market forces. Production in 2010 and 2011 The following is a summary of the operating statistics at the Mineral Park Mine for the year ended December 31, 2010 and 2011: Mineral Park Production Ore mined (ktons) Waste mined (ktons) Total (ktons) Stripping Ratio (Waste:Ore) Average Copper grade (%) Average Molybdenum grade (%) Copper Production (cathode) (1,000 lbs) Copper Production (in concentrates) (1,000 lbs) Moly Production (in concentrates) (1,000 lbs) Silver Production (in concentrates) (1,000 ozs) The Company estimates that it metallurgically produced 42.4 million pounds of copper, 7.0 million pounds of moly and 0.7 million ounces of silver during 2011.Production for metallurgically produced copper by quarter in 2011 was Q1 9.5 million pounds, Q2 11.2 million pounds, Q3 10.5 million pounds, and Q4 11.3 million pounds million pounds. 25 Production for metallurgically produced molybdenum by quarter in 2011 was Q1 1.0 million pounds, Q2 1.8 million pounds, Q3 2.0 million pounds, and Q4 2.3 million pounds million pounds.As disclosed above, the term metallurgically produced is used to describe the material produced and measured onsite at close of a period, as distinguished from final payable pounds and as distinguished from pounds sold during the period. To further clarify, metallurgically produced are those pounds produced in concentrates by the close of a period and the quantity and quality are based on minesite assays and weights in comparison to final assays and weights. 2012 production is forecast at approximately 49.2 to 54.3 million pounds of payable copper (45.6 to 50.7 million pounds in concentrate and 3.6 million pounds in cathode), 9.0 to 10.0 million pounds of molybdenum, and 455,000 ounces of silver. Mineral Resource and Mineral Reserve Estimates In August 2006, the Company retained Olson of RCG, and Keane of KD to prepare a technical report for the Mineral Park Project in support of the preliminary feasibility work for the proposed expansion of the Mineral Park Mine to 37,000 tpd and the disclosure of resources and reserves.The Company received a technical report from RCG and KD dated September 1, 2006 and titled “Technical Report Mineral Park Mine – Preliminary Feasibility Study on Expansion to 37,illing Facilities and Reserve Estimate Mohave County, Arizona” (the “Pre-Feasibility Report”) a copy of which is available on the SEDAR website at www.sedar.com. The work entailed estimating preliminary feasibility level operating and capital costs and estimating mineral reserves and mineral resources in conformance with the requirements of NI 43-101. Olson of RCG was responsible for estimation of the Mineral Resources and Mineral Reserves.The mineral processing test work was completed by a number of outside parties and Keane supervised the work for the mineral processing sections prepared by KD. In November 2006, the Company retained Olson, and Keane, to prepare a technical report for the Mineral Park Mine project in support of the preliminary feasibility work completed, the updated plan to expand production and that supported the disclosure of mineral resources and mineral reserves at the Mineral Park Mine.A copy of the resulting December 2006 Report is available on the SEDAR website at www.sedar.com. In preparing the December 2006 Report, RCG reviewed previous estimates of mineral resources and mineral reserves at the Mineral Park Mine, and analyzed and examined data supporting the previous estimates as well as other data regarding the Mineral Park Mine. RCG completed and updated the resource for the Mineral Park Mine from the resource previously reported by the Company in January 2006.These mineral resources are classified using the CIM definitions referred to in NI 43-101.The mineral resource is reported on a copper equivalent basis, using a MF of 5.98 for supergene copper mineralization and 5.91 for hypogene copper mineralization. The mineral resource was re-calculated from the previous January 2006 technical report because the mining bench height was changed from 35 feet to 25 feet in order to incorporate the existing mining fleet, thus allowing the Company to achieve capital and 26 operating synergies.This necessitated the interpolation of a new block model.See Section 17 of the December 2006 Report for a detailed discussion on the mineral resource estimate. The Mineral Park Mine mineral resource estimate is tabulated by cut-off and classification in Table 2and Table 3 below, commencing with the mineral resources estimated in the December 2006 Report, a reconciliation to indicate reduction of ore and waste mined to January 1, 2012, and the mineral resource estimate as of January 1, 2012, which adheres to and has been prepared in accordance with NI 43-101 Standards, and is classified as Measured, Indicated, or Inferred.The base case resource cut-off is 0.30% CuEq.Changes from the mineral resource estimate reported in the December 2006 Report are due to the reduction of ore and waste mined to the end of 2011. Table 2 Measured and Indicated Mineral Resources (Including Mineral Reserves)from December 2006 Report with reconciliation for mined material and as at January 1, 2012 Measured Resources from December, 2006 Report Cu Equiv Insitu Tons Avg Cu Avg Avg Avg Ag Pounds Cu Ounces Mo Ounces Ag Cut-off (1000's) Equiv% TCu% Mo% (Oz/Ton) (1000's) (1000's) (1000's) Measured Resources - reduction of mined material from December2006 Report to December 31, 2011 Cu Equiv Insitu Tons Avg Cu Avg Avg Avg Ag Pounds Cu Ounces Mo Ounces Ag Cut-off (1000's) Equiv% TCu% Mo% (Oz/Ton) (1000's) (1000's) (1000's) Measured Mineral Resources as of January 1, 2012 Cu Equiv Insitu Tons Avg Cu Avg Avg Avg Ag Pounds Cu Ounces Mo Ounces Ag Cut-off (1000's) Equiv% TCu% Mo% (Oz/Ton) (1000's) (1000's) (1000's) Indicated Resources from December, 2006 Report Cu Equiv Insitu Tons Avg Cu Avg Avg Avg Ag Pounds Cu Ounces Mo Ounces Ag Cut-off (1000's) Equiv% TCu% Mo% (Oz/Ton) (1000's) (1000's) (1000's) 27 Indicated Resources - reduction of mined material from December, 2006 Report to December 31, 2011 Cu Equiv Insitu Tons Avg Cu Avg Avg Avg Ag Pounds Cu Ounces Mo Ounces Ag Cut-off (1000's) Equiv% TCu% Mo% (Oz/Ton) (1000's) (1000's) (1000's) 95 47 Indicated Mineral Resources as of January 1, 2012 Cu Equiv Insitu Tons Avg Cu Avg Avg Avg Ag Pounds Cu Ounces Mo Ounces Ag Cut-off (1000's) Equiv% TCu% Mo% (Oz/Ton) (1000's) (1000's) (1000's) Measured and Indicated Mineral Resources from December, 2006 Report Cu Equiv Insitu Tons Avg Cu Avg Avg Avg Ag Pounds Cu Ounces Mo Ounces Ag Cut-off (1000's) Equiv% TCu% Mo% (Oz/Ton) (1000's) (1000's) (1000's) Measured and Indicated Mineral Resources - reduction of mined material from December, 2006 Report to December 31, 2011 Cu Equiv Insitu Tons Avg Cu Avg Avg Avg Ag Pounds Cu Ounces Mo Ounces Ag Cut-off (1000's) Equiv% TCu% Mo% (Oz/Ton) (1000's) (1000's) (1000's) Measured and Indicated Mineral Resources as of January 1, 2012 Cu Equiv Insitu Tons Avg Cu Avg Avg Avg Ag Pounds Cu Ounces Mo Ounces Ag Cut-off (1000's) Equiv% TCu% Mo% (Oz/Ton) (1000's) (1000's) (1000's) 28 Table 3 Inferred Mineral Resources (Including Mineral Reserves)from December, 2006 Report with reconciliation for mined material and as at January 1, 2012 Inferred Mineral Resources December, 2006 Report Cu Equiv Insitu Tons Avg Cu Avg Avg Avg Ag Pounds Cu Ounces Mo Ounces Ag Cut-off (1000's) Equiv% TCu% Mo% (Oz/Ton) (1000's) (1000's) (1000's) Inferred Mineral Resources - reduction of mined material from December, 2006 Report to December 31, 2011 Cu Equiv Insitu Tons Avg Cu Avg Avg Avg Ag Pounds Cu Ounces Mo Ounces Ag Cut-off (1000's) Equiv% TCu% Mo% (Oz/Ton) (1000's) (1000's) (1000's) 35 18 13 52 83 3 Inferred Mineral Resources as at January 1st 2012 Cu Equiv Insitu Tons Avg Cu Avg Avg Avg Ag Pounds Cu Ounces Mo Ounces Ag Cut-off (1000's) Equiv% TCu% Mo% (Oz/Ton) (1000's) (1000's) (1000's) Using the mineral resource estimates contained in the preliminary feasibility as generated by RCG and KD, RCG prepared mineral reserve statements for the Mineral Park Mine.The following tables 4 and 5 show the proven and probable mineral reserves summarized by destination for the Mineral Park Mine with the mineral reserve estimates reported in the December 2006 Report, a reconciliation to indicate reduction of ore and waste mined to January 1, 2012, and the proven and probable mineral reserve estimates as of January 1, 2012.Changes from the proven and probable mineral reserve estimate reported in the December 2006 Report are due to the reduction of ore and waste mined the end of 2011. The mineral reserves have been prepared in accordance with NI 43-101 Standards and CIM Standard definitions. The notes accompanying the tables are an integral part of the mineral reserves and should be read in conjunction with the mineral reserve statements. 29 Table 4 Mineral Park Mill Reserves from December, 2006 Report with reconciliation for mined material and as at January 1, 2012 Destination - Mill (TOTAL PROVEN AND PROBABLE
